DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10, 12-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner (US 6053904) in view of Hermann (US 6338725) and in further view of Wilson (US 5951929).


    PNG
    media_image1.png
    554
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    920
    media_image2.png
    Greyscale

	Scribner does not teach the hub comprising a side port in fluid communication with the chamber, and an introducer bore with a seal to maintain hemostasis of the introducer sheath while allowing a medical instrument to be introduced through the introducer bore into the chamber; the braided wire frame with an annealed distal portion preventing the braided wire frame from unraveling at a distal end during assembly, a second portion of the braided wire frame being unannealed, the second portion maintaining physical properties of spring temper wire; and a liner forming an inner wall, the liner encompassed by the braided wire frame.
	Hermann, also drawn to introducer sheaths, teaches a hub (18) comprising a side port (50) in fluid communication with a chamber (42) (see col. 10 lines 1-6), and an introducer bore (see fig. 3 below) with a seal (44) to maintain hemostasis of the introducer sheath while allowing a medical instrument (e.g. 14) to be introduced through the introducer bore into the chamber (see fig. 3 below); and a liner (60, e.g. silicone) forming an inner wall of the shaft (see col. 7 lines 21-24), the liner encompassed by a braided wire frame (see fig. 5 below) in order to provide constant fluid access to the lumen of the sheath (see col. 10 lines 1-6) and also facilitate non-sticking insertion and withdrawal of any instruments through the sheath (see col. 7 lines 21-24).

    PNG
    media_image3.png
    285
    661
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    312
    608
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scribner such that the hub comprises a side port in fluid communication with the chamber, and an introducer bore with a seal to maintain hemostasis of the introducer sheath while allowing a medical instrument to be introduced through the introducer bore into the chamber; and a liner forming an inner wall, the liner encompassed by the braided wire frame, in view of Hermann, in order to provide constant fluid access to the lumen of the sheath and also facilitate non-sticking insertion and withdrawal of any instruments through the sheath.
Wilson, also drawn to flexible sheaths, teaches a braided wire frame with an annealed distal portion preventing the braided wire frame from unraveling at a distal end during assembly (see col. 2 lines 1-20 below), a second portion of the braided wire frame being unannealed (see col. 2 lines 21-35), the second portion maintaining physical properties of spring temper wire (see col. 4 lines 52-67, note that section 20 is more flexible than section 18) in order to provide a known weld/joining technique that prevents the braided end from being disturbed during the remainder of the shaft assembly process (see col. 2 lines 35-41).

    PNG
    media_image5.png
    493
    542
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sheath of Scribner with the braided wire frame including an annealed distal portion preventing the braided wire frame from unraveling at a distal end during assembly, a second portion of the braided wire frame being unannealed, the second portion maintaining physical properties of spring temper wire, in view of Wilson, in order to provide a known weld/joining technique that prevents the braided end from being disturbed during the remainder of the shaft assembly process.
 As for claim 2, it is noted that the device of Scribner, as modified by Hermann and Wilson, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
As for claim 3, Scribner, as modified by Hermann and Wilson, further teaches the sheath of claim 1, wherein the hub prevents a proximal end of the braided wire frame from unraveling (see fig. 2 above and note the attachment between the two). 
As for claim 5, it is noted that the device of Scribner, as modified by Hermann and Wilson, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
As for claim 7, Scribner, as modified by Hermann and Wilson, further teaches the sheath of claim 1, wherein the braided wire frame comprises stainless steel (see col. 6 lines 14-20). 
As for claim 10, Scribner, as modified by Hermann and Wilson, further teaches the sheath of claim 1, wherein the inner diameter to outer diameter ratio is between 0.87 and 0.93 (see fig. 3 below and col. 5 lines 30-35 below). 

    PNG
    media_image2.png
    576
    920
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner (US 6053904), Hermann (US 6338725) and Wilson (US 5951929), as applied to claim 1 above, in further view of Hermann (US 6338725).
As for claim 6, Scribner, as modified by Hermann and Wilson, does not appear to teach wherein the jacket comprises a hydrophilic coating.
Hermann, also drawn to introducer sheaths, teaches wherein the jacket comprises a hydrophilic coating (see Hermann col. 6 lines 47-53) in order to provide smooth insertion of the sheath into the body (see col. 6 lines 47-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scribner, as modified by Hermann and Wilson, wherein the jacket comprises a hydrophilic coating, in further view of Hermann, in order to provide smooth insertion of the sheath into the body.
As for claims 12-20 and 22-24, it is noted that the device of Scribner, as modified by Hermann and Wilson, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner (US 6053904), Hermann (US 6338725) and Wilson (US 5951929), as applied to claim 1 above, in view of Bishop (US 20090287182).
As for claim 4, Scribner, as modified by Hermann and Wilson, further teaches the sheath of claim 1, wherein a portion of the braided wire is annealed (see Wilson fig. 2 and note section 18). 
Scribner, as modified by Hermann and Wilson, does not appear to specifically teach a proximal portion of the braided wire is annealed.
Bishop, also drawn to wire frames of flexible sheaths, teaches annealing the proximal portion (604) of a wire frame in order to provide a reinforcement layer that will provide desired connective strength between the hub (602) and flexible sheath.

    PNG
    media_image6.png
    528
    487
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scribner, as modified by Hermann and Wilson, wherein a proximal portion of the braided wire is annealed, in view of Bishop, in order to provide a reinforcement layer that will provide desired connective strength between the hub and flexible sheath.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Scribner (US 6053904), Hermann (US 6338725) and Wilson (US 5951929), as applied to claim 1 above, in view of Jimenez (US 7905877).
As for claim 8, Scribner, as modified by Hermann and Wilson, does not appear to teach wherein the braided wire frame comprises flat wires and round wires. 
Jimenez, also drawn to flexible sheaths, teaches wherein the braided wire frame comprises flat wires and round wires (see col. 7 lines 24-27 below) in order to provide the desired shape and flexibility to a flexible sheath.

    PNG
    media_image7.png
    122
    559
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scribner, as modified by Hermann and Wilson, wherein the braided wire frame comprises flat wires and round wires, in view of Jimenez, in order to provide the desired shape and flexibility to a flexible sheath.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Scribner (US 6053904), Hermann (US 6338725) and Wilson (US 5951929), as applied to claims 1 and 12 above, in view of Parker (US 5700253),
As for claim 11, Scribner, as modified by Hermann and Wilson, does not teach a radiopaque tip coupled to the distal end of the shaft.
Parker, also drawn to introducer sheaths, teaches a radiopaque tip (72) coupled to the distal end of the shaft in order to provide a known material that will allow a surgeon to visualize and track the distal end of the introducer sheath (see col. 5 lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scribner, as modified by Hermann and Wilson, further comprising a radiopaque tip coupled to the distal end of the shaft, in further view of Parker, in order to provide a known material that will allow a surgeon to visualize and track the distal end of the introducer sheath.
As for claim 21, it is noted that the device of Scribner, as modified by Hermann and Wilson, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /TARA ROSE E CARTER/ Examiner, Art Unit 3773                                                                                                                                                                                                       
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773